Electronically Filed
                                                              Supreme Court
                                                              SCWC-30112
                                                              16-FEB-2011
                                                              03:17 PM



                              NO. SCWC-30112

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee

                                    vs.

           DANE ALAN LIM, Petitioner/Defendant-Appellant


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CR. NO. 05-1-1037)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Acoba, J., for the court1)

           The Application for Writ of Certiorari filed on
January 10, 2011 by Petitioner/Defendant-Appellant Dane Alan Lim
is hereby rejected.
           DATED:    Honolulu, Hawai#i, February 16, 2011.
                                     FOR THE COURT:
                                     /s/ Simeon R. Acoba, Jr.
                                     Associate Justice
Jeffrey A. Hawk (Hawk Sing
Ignacio & Waters) for
petitioner/defendant-
appellant, on
the application.




      1
            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy,
JJ., and Circuit Judge Wilson, assigned due to a vacancy.